Citation Nr: 1513695	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1979 and from December 1972 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  That decision denied service connection for bilateral hearing loss and tinnitus.  In August 2010, the Veteran filed a Notice of Disagreement.  

In November 2012, a Decision Review Officer (DRO) decision granted service connection for tinnitus with a 10 percent evaluation, which is the highest schedular evaluation for that disability, effective as of the date of the initial claim.  In addition, the RO furnished the Veteran a Statement of the Case that continued to deny service connection for bilateral hearing loss.  Also in November 2012, the Veteran filed a Substantive Appeal (VA Form 9) appealing the denials of service connection for bilateral hearing loss and tinnitus.  The Substantive Appeal was received by VA on the same day that the DRO decision was mailed to the Veteran.  In a November 2012 Appeal Response, the Veteran stated that he is satisfied with the decision relating to tinnitus and is continuing his appeal relating to bilateral hearing loss.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative medical evidence shows that the Veteran does not have a bilateral hearing loss disability for VA purposes. 



CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a May 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and a private report.  The claims file also contains photographs and information relating to decibel levels of various sounds that were submitted by the Veteran.  In addition, the statements of the Veteran, his representative, Y.P., P.D., M.M., K.W., V.B., W.G.K., F.P., S.A., and R.M are associated with the Veteran's claims file.  A letter from the Veteran's employer also is associated with the claims file.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in June 2010.  The Board finds the June 2010 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted clinical evaluations, performed audiograms, and provided a reasoned rationale for the opinion rendered.  The Board notes that the VA examiner found that the Veteran's speech recognition scores were too unreliable to score.  In response, the Veteran's representative has asserted that "the examiner and examinee did not fully participate in the examination; thus leading to the conclusion that the test results were invalid."  See November 2014 Appellant's Brief.  The Board finds that the examination report does not contain any indication that either the examiner or Veteran failed to fully participate in the examination.  Moreover, the opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's in-service noise exposure.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  ENTITLEMENT TO SERVICE CONNECTION

A.  Relevant Laws and Regulations 

The Veteran is seeking service connection for bilateral hearing loss.  He contends his hearing loss is due to noise exposure while he was a driver of heavy transport trucks in the Marines.  Specifically, the Veteran contends he was exposed to loud noise from heavy trucks, trucks without mufflers, machine gun fire from guns mounted on his trucks, driving in front of and below heavy artillery positions, and incoming rocket and mortar fire.  The Veteran states that hearing protection was not provided.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 
 
In addition, service connection may be granted for certain chronic diseases, including sensorineural hearing loss, if such is shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  Even if a chronic disease cannot be shown to have been manifested to a compensable degree within one year of separation from service, service connection still may be established based on a continuity of symptomatology from the time of manifestation.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

B.  Background

On his August 1967 initial enlistment Report of Medical History, the Veteran checked that he did not have hearing loss.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
0(10)
5(15)
5(15)
20(25)
LEFT
15(30)
5(15)
-5(5)
0(10)
15(20)
  
(*Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.)

While the Veteran did have an examination at the end of his first enlistment period in February 1970, the examination did not include audiometric testing.   

Audiometric testing performed at the Veteran's second enlistment in December 1972 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
10
5
10
15

On the Veteran's Report of Medical History, he reported being in good health and denied hearing loss.

In July 1973, the Veteran reported loss of hearing in the left ear.  On examination, the ear showed a build-up of ear wax.  The ear was irrigated two days later with good results and a large amount of wax irrigated from the ear.  There were no further complaints with respect to the left ear.

Audiometric testing performed at separation in November 1974 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
0
20
LEFT
25
10
0
10
10

The Veteran submitted results from an August 2004 private audiology evaluation performed by I.R.C.  The evaluation appears to have been performed in connection with the Veteran's employment to obtain a baseline evaluation of his hearing.  The Audiogram History reveals that the Veteran reported he worked at a noisy job as a mechanic for 35 years.  Audiometric testing revealed, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
20
20
25
LEFT
50
35
20
25
35

At the Veteran's first VA clinic visit to establish care in December of 2009, bilateral hearing loss was noted and an audiology consultation was initiated.  At the audiology consultation in January 2010, the Veteran reported gradual hearing loss bilaterally and a history of noise exposure from rifle fire, diesel trucks, power tools, working in construction, and as a mechanic.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
15
20
LEFT
35
25
10
15
25

The audiologist found a mild sensorineural hearing loss in the right ear to 1000 Hertz and in the left ear to 500 Hertz, but otherwise within normal limits in the frequencies considered for VA purposes to diagnosis a hearing disability.  Speech discrimination ability was good in both ears.  Tympanometry and ipsilateral reflexes were within normal limits in both ears.  Speech recognition was not evaluated using the Maryland CNC Test, rather the W-22 word list was used.  The assessment was low frequency sensorineural hearing loss in both ears.  The Veteran was to return for hearing aid fitting.

The Veteran was afforded a VA examination in June 2010.  The Veteran reported military noise exposure from vehicles, mortars, rockets, and machine guns.  The examiner noted that the Veteran also reported occupational noise exposure from work in the construction field and as a mechanic in his prior VA audiology evaluation.  (The examiner incorrectly referred to the prior audiology evaluation as occurring in December 2009, but, in fact, it was performed in January 2010.)  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
5
10
15
LEFT
35
30
5
15
25

The examiner noted that speech recognition scores were too unreliable to score and were invalid for both ears.  He stated that poor speech scores were not consistent with the previous VA audiology results and that the Veteran had numerous omissions, even after specific instructions from the examiner.  The examiner also commented that poor scores were not consistent with the examiner's interaction with the Veteran.  Tympanometry was normal bilaterally.  

The examiner diagnosed mild low frequency sensorineural hearing loss in both ears, with normal thresholds bilaterally from 1500 through 8000 Hertz.  The examiner opined that the Veteran's hearing loss is less likely as not due to noise from rocket and mortar attacks.  The examiner's rationale was that at separation in November 1974 the Veteran's thresholds were normal from 500 through 6000 Hertz.  In addition, the examiner reasoned that the Veteran's unusual low frequency pattern of hearing loss is not consistent with loss caused by noise exposure. 

C.  Analysis

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the present case, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss disability under 38 C.F.R. § 3.385.  Neither the January 2010 nor June 2010 VA  audiometric testing reveals the auditory threshold to be 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or the auditory threshold to be 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Therefore, the Board finds that the Veteran does not have a current hearing disability for VA purposes.     

The Board acknowledges that the Veteran satisfies the criteria for a hearing disability set forth in 38 C.F.R. § 3.385 using the August 2004 private audiometric testing.  However, the Board finds that the testing on its face does not satisfy VA requirements for audiometric testing.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist.  38 C.F.R. § 4.85(a) (2014).  The August 2004 private testing was performed by a "Certified Technician," rather than by a State-licensed audiologist.  Moreover, VA does not know how or where the testing was performed or what particular tests were used to evaluate the Veteran's hearing.  Thus, the August 2004 audiometric testing cannot be considered when determining whether the Veteran has a current hearing disability for VA purposes.    

Assuming for the sake of argument that the Veteran does have a current hearing disability for VA purposes, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.   Indeed, the evidence contemporaneous to service shows that the Veteran did not have a hearing impairment in service.  In addition, the Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to the private testing in August 2004, almost 30 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  Even with the August 2004 audiogram, the Veteran did not seek treatment for hearing loss until December 2009.  This 35-year gap without treatment tends to render any theory of entitlement based on continuity of symptomatology not credible.  

Finally, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's hearing loss to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the VA examiner's opinion states that it is less likely as not that the Veteran's hearing loss is due to noise from rocket and mortar attacks, but does not specifically address truck noise.  The failure to address truck noise in the opinion is of no consequence because the examiner's rationale was that the Veteran's unusual low frequency pattern of hearing loss is not consistent with loss caused by noise exposure.  The examiner provided a good rationale for his opinion that broadly addresses hearing loss caused by all types of noise exposure.  

The Board acknowledges that the Veteran and his family members, friends, and co-workers have asserted that the Veteran has experienced ongoing hearing loss since service.  The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific hypothetical issue in this case, i.e., whether the Veteran's hearing loss constituted a chronic disability that manifested during or within one year of December 1974 or is otherwise etiologically related to service, is a question that falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board notes that there is conflicting evidence in the present case concerning the onset of the Veteran's hearing loss and the Veteran's noise exposure.  For example, the Veteran stated in his January 2010 VA audiology consultation that he had a gradual hearing loss.  At that consultation, he also reported civilian noise exposure from working in construction and as a mechanic.  In August 2004, the Veteran reported 35 years of noise exposure working as a mechanic.  While an August 2012 letter from his former employer states that the Veteran worked from February 1986 to February  2010 in an air conditioned office away from noisy equipment, a co-worker, K.W., made reference to the Veteran's hearing ability when he went to the job site.  Thus, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's hearing loss thereby requiring medical expertise to address.  Consequently, the Veteran and his family members, friends, and co-workers are not competent to diagnose the onset of his hearing loss.  

In sum, even if the Veteran does have a current hearing disability for VA purposes, which he does not, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  Therefore, service connection for hearing loss would not be warranted, even if the Veteran had a current hearing disability for VA purposes.   

In the absence of competent and credible medical evidence showing the Veteran has a hearing disability for VA purposes, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).
	

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


